

113 HR 3122 IH: Successful, Safe, and Healthy Students Act of 2013
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3122IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to promote student physical health and well-being, nutrition, and fitness, and for other purposes.1.Short titleThis Act may be cited as the Successful, Safe, and Healthy Students Act of 2013.2.Successful, safe, and healthy studentsTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following new part:DSuccessful, safe, and healthy students4401.PurposeThe purpose of this part is to assist States and local educational agencies in developing and implementing comprehensive programs and strategies to foster positive conditions for learning in public schools, in order to increase academic achievement for all students through the provision of Federal assistance to States for the—(1)promotion of student physical health and well-being, nutrition, and fitness;(2)promotion of student mental health and well-being;(3)prevention of school violence, harassment, and substance abuse among students; and(4)promotion of safe and supportive schools.4402.DefinitionsIn this part:(1)Child and adolescent psychiatristThe term child and adolescent psychiatrist means an individual who—(A)possesses State medical licensure; and(B)has completed residency training programs in both general psychiatry and child and adolescent psychiatry.(2)Conditions for learningThe term conditions for learning means conditions that—(A)advance student achievement and positive child and youth development by proactively supporting schools;(B)are applied in and around the school building, on pathways to and from the school and students' homes, at school-sponsored activities, and through electronic and social media involving students or school personnel;(C)promote physical, mental, and emotional health;(D)ensure physical and emotional safety for students and staff;(E)promote social, emotional, and character development; and(F)have the following attributes:(i)Provide opportunities for physical activity, good nutrition, and healthy living.(ii)Prevent the use and abuse of drugs.(iii)Ensure that the school environments described in subparagraph (B) are—(I)free of weapons; and(II)free of harassment, abuse, dating violence, and all other forms of interpersonal aggression or violence.(iv)Do not condone or tolerate unhealthy or harmful behaviors, including discrimination of any kind.(v)Help staff and students to model positive social and emotional skills, including tolerance and respect for others.(vi)Promote concern for the well-being of students, including through the presence of caring adults.(vii)Ensure that the adults employed by the school—(I)have high expectations for student conduct, character, and academic achievement and the capacity to establish supportive relationships with students; and(II)are provided specialized training specific to the students’ stages of development.(viii)Engage families and community members with the school in meaningful and sustained ways, such as through case management services, to promote positive student academic achievement, developmental, and social growth, including non-cognitive skill development.(ix)To the extent practicable, provide access to school nurses, school counselors, and school social workers for the promotion of student physical health, mental health, and well-being.(3)Controlled substanceThe term controlled substance means a drug or other substance identified under Schedule I, II, III, IV, or V of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).(4)DrugThe term drug includes—(A)a controlled substance;(B)with respect to alcohol and tobacco, the illegal use of such substances; and(C)with respect to inhalants and anabolic steroids, the harmful, abusive, or addictive use of such substances.(5)Drug and violence preventionThe term drug and violence prevention means—(A)with respect to drugs, prevention, early intervention, rehabilitation referral, or education related to the abuse and illegal use of drugs, in order to—(i)raise awareness about the costs and consequences of drug use and abuse;(ii)change attitudes, perceptions, and social norms about the dangers and acceptability of alcohol, tobacco, and drugs; and(iii)reduce access to and use of alcohol, tobacco, and drugs; and(B)with respect to violence, the promotion of school safety in and around the school building, on pathways to and from the school and students' homes, at school-sponsored activities, and through electronic and social media involving students or school personnel, through the creation and maintenance of a school environment that—(i)is free of—(I)weapons;(II)violent and disruptive acts;(III)harassment;(IV)sexual harassment, dating violence, and abuse; and(V)victimization associated with prejudice and intolerance;(ii)fosters individual responsibility and respect for the rights and dignity of others;(iii)employs positive, preventative approaches to school discipline, such as schoolwide positive behavior supports and interventions and restorative justice, that improve student engagement while minimizing students’ removal from instruction and reducing the frequency of discipline infractions and disparities among the subgroups of students described in section 1116(b)(1)(B); and(iv)demonstrates preparedness and readiness to respond to, and recover from, incidents of school violence.(6)Eligible local applicantThe term eligible local applicant means—(A)a local educational agency;(B)a consortium of local educational agencies; or(C)a nonprofit organization that has a track record of success in implementing the activities proposed in the grant application and has signed a memorandum of understanding with a local educational agency or consortium of local educational agencies that the organization will, upon receipt of a subgrant under this part—(i)implement school-based activities and programs described in section 4404(i)(1)(A)(iii) in 1 or more schools served by the local educational agency or consortium; and(ii)conduct school-level measurement of conditions for learning that are consistent with the State's conditions for learning measurement system under section 4404(h).(7)HarassmentThe term harassment means conduct, including bullying, that—(A)is sufficiently severe, persistent, or pervasive to limit or interfere with a student's ability to participate in or benefit from a program or activity of a public school or educational agency, including acts of verbal, nonverbal, or physical aggression, intimidation, or hostility, and communications made available through electronic means; and(B)is based on—(i)a student's actual or perceived race, color, national origin, sex, disability, sexual orientation, gender identity, or religion;(ii)the actual or perceived race, color, national origin, sex, disability, sexual orientation, gender identity, or religion of a person with whom a student associates or has associated; or(iii)any other distinguishing characteristics that may be enumerated by a State or local educational agency.(8)Other qualified psychologistThe term other qualified psychologist means an individual who has demonstrated competence in counseling children in a school setting and who—(A)is licensed in psychology by the State in which the individual works; and(B)practices in the scope of the individual's education, training, and experience with children in school settings.(9)Physical education indicatorsThe term physical education indicators means a set of measures for instruction on physical activity, health-related fitness, physical competence, and cognitive understanding about physical activity. Such indicators shall include—(A)for the State, for each local educational agency in the State, and for each elementary school and secondary school in the State, the average number of minutes per week (averaged over the school year) that all students spend in required physical education, and the average number of minutes per week (averaged over the school year) that all students engage in moderate to vigorous physical activity, as measured against established recommended guidelines of the Centers for Disease Control and Prevention and the Department of Health and Human Services;(B)for the State, the percentage of local educational agencies that have a required, age-appropriate physical education curriculum that adheres to Centers for Disease Control and Prevention guidelines and State standards;(C)for the State, for each local educational agency in the State, and for each elementary school and secondary school in the State, the percentage of elementary school and secondary school physical education teachers who are licensed or certified in the State to teach physical education;(D)for the State, and for each local educational agency in the State, the percentage of elementary schools and secondary schools that have a physical education teacher who is certified or licensed to teach physical education and adapted physical education in the State;(E)for each school in the State, the number of indoor square feet and the number of outdoor square feet used primarily for physical education; and(F)for the State, the percentage of local educational agencies that have a school wellness council that—(i)includes members appointed by the local educational agency superintendent;(ii)may include parents, students, representatives of the school food authority, representatives of the school board, school administrators, school nurses, and members of the public; and(iii)meets regularly to promote a healthy school environment.(10)Prescription drugThe term prescription drug means a drug (as defined in section 201(g)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)(1)) that is described in section 503(b)(1) of such Act (21 U.S.C. 353(b)(1))).(11)Programs to promote mental healthThe term programs to promote mental health means programs that—(A)develop students’ social and emotional competencies;(B)link students with local mental health systems by—(i)enhancing, improving, or developing collaborative efforts between school-based service systems and mental health service systems to provide, enhance, or improve prevention, diagnosis, and treatment services to students, and to improve student social and emotional competencies;(ii)enhancing the availability of—(I)crisis intervention services;(II)appropriate referrals for students potentially in need of mental health services, including suicide prevention; and(III)ongoing mental health services; and(iii)providing services that establish or expand school counseling and mental health programs that—(I)are comprehensive in addressing the counseling, social, emotional, behavioral, mental health, and educational needs of all students;(II)use a developmental, preventive approach to counseling and mental health services;(III)are linguistically appropriate and culturally responsive;(IV)increase the range, availability, quantity, and quality of counseling and mental health services in the elementary schools and secondary schools of the local educational agency;(V)expand counseling and mental health services through—(aa)school counselors, school social workers, school psychologists, other qualified psychologists, child and adolescent psychiatrists, or other qualified health or mental health professionals, such as school nurses; and(bb)school-based mental health services partnership programs;(VI)use innovative approaches to—(aa)increase children's understanding of peer and family relationships, work and self, decisionmaking, or academic and career planning; or(bb)improve peer interaction;(VII)provide counseling and mental health services in settings that meet the range of student needs;(VIII)include professional development appropriate to the activities covered in this paragraph for teachers, school leaders, instructional staff, and appropriate school personnel, including training in appropriate identification and early intervention techniques by school counselors, school social workers, school psychologists, other qualified psychologists, child and adolescent psychiatrists, or other qualified health professionals, such as school nurses;(IX)ensure a team approach to school counseling and mental health services in the schools served by the local educational agency;(X)demonstrate that the local educational agency is working toward—(aa)a 1:250 ratio of school counselors to students, as recommended by the American School Counselor Association;(bb)a 1:250 ratio of school social workers to students, as recommended by the School Social Work Association of America;(cc)a 1:700 ratio of school psychologists to students, as recommended by the National Association of School Psychologists; and(dd)a 1:750 ratio of school nurses to students in the general population, a 1:225 ratio for students requiring daily professional school nursing services, and a 1:125 ratio for students with complex needs, as recommended by the National Association of School Nurses; and(XI)ensure that school counselors, school psychologists, other qualified psychologists, school social workers, or child and adolescent psychiatrists paid from funds made available under the programs spend a majority of their time counseling or providing mental health services to students or in other activities directly related to counseling or providing such services;(C)provide training for the school personnel, health professionals (such as school nurses), and mental health professionals who will participate in the programs; and(D)provide technical assistance and consultation to school systems, mental health agencies, and families participating in the programs.(12)Programs to promote physical activity, education, and fitness, and nutritionThe term programs to promote physical activity, education, and fitness, and nutrition means programs that—(A)increase and enable active student participation in physical well-being activities and provide teacher and school leader professional development to encourage and increase such participation;(B)are comprehensive in nature;(C)include opportunities for professional development for teachers of physical education to stay abreast of the latest research, issues, and trends in the field of physical education; and(D)include 1 or more of the following activities:(i)Fitness education and assessment to help students understand, improve, or maintain their physical well-being.(ii)Instruction in a variety of motor skills and physical activities designed to enhance the physical, mental, social, and emotional development of every student.(iii)Development of, and instruction in, cognitive concepts about motor skill and physical fitness that support a lifelong healthy lifestyle.(iv)Opportunities to develop positive social and cooperative skills through physical activity.(v)Instruction in healthy eating habits and good nutrition.(13)School-based mental health services partnership programThe term school-based mental health services partnership program means a program that—(A)includes a public or private mental health entity or health care entity and may include a child welfare agency, family-based mental health entity, family organization, trauma network, or other community-based entity;(B)provides comprehensive school-based mental health services and supports;(C)provides comprehensive staff development for school and community service personnel working in the school;(D)includes the early identification of social, emotional, or behavioral problems, or substance use disorders, and the provision of early intervening services;(E)provides for the treatment or referral for treatment of students with social, emotional, or behavioral health problems, or substance use disorders;(F)includes the development and implementation of programs to assist children in dealing with trauma and violence;(G)includes the development of mechanisms, based on best practices, for children to report incidents of violence or plans by other children or adults to commit violence;(H)is based on trauma-informed and evidence-based practices;(I)is coordinated, where appropriate, with early intervening services carried out under the Individuals with Disabilities Education Act; and(J)is provided by qualified mental and behavioral health professionals who are certified or licensed by the State involved and practicing within their area of expertise.(14)School counselorThe term school counselor means an individual who has documented competence in counseling children and adolescents in a school setting and who—(A)is licensed by the State or certified by an independent professional regulatory authority;(B)in the absence of such State licensure or certification, possesses national certification in school counseling or a specialty of counseling granted by an independent professional organization; or(C)holds a minimum of a master's degree in school counseling from a program accredited by the Council for Accreditation of Counseling and Related Educational Programs or the equivalent.(15)School health indicatorsThe term school health indicators means a set of measurements for determining the number of students seen in the school health office with, or for, social and emotional disturbances, abuse and neglect, substance use disorders, acute and chronic illness, and oral and visual health issues, (to the extent the school health office has applicable information), and the number of student deaths on school property, if any.(16)School nurseThe term school nurse means a graduate of an accredited school of nursing program who is licensed by the State as a registered nurse.(17)School psychologistThe term school psychologist means an individual who—(A)has completed a minimum of 60 graduate semester hours in school psychology from an institution of higher education and has completed 1,200 clock hours in a supervised school psychology internship, of which 600 hours are in the school setting;(B)is licensed or certified in school psychology by the State in which the individual works; or(C)in the absence of such State licensure or certification, possesses national certification by the National School Psychology Certification Board.(18)School social workerThe term school social worker means an individual who—(A)holds a master's degree in social work from a program accredited by the Council on Social Work Education; and(B)(i)is licensed or certified by the State in which services are provided; or(ii)in the absence of such State licensure or certification, possesses a national credential or certification as a school social work specialist granted by an independent professional organization.4403.Allocation of fundsFrom amounts made available to carry out this part, the Secretary shall allocate—(1)in each year for which funding is made available to carry out this part, not more than 2 percent of such amounts for technical assistance and evaluation;(2)for the first 3 years for which funding is made available to carry out this part—(A)except as provided in subparagraph (B)—(i)not more than 30 percent of such amounts or $30,000,000, whichever amount is more, for State conditions for learning measurement systems grants, distributed to every State (by an application process consistent with section 4404(d)) in an amount proportional to each State’s share of funding under part A of title I, to develop or improve the State’s conditions for learning measurement system described in section 4404(h), and to conduct a needs analysis to meet the requirements of section 4404(d)(2)(D); and(ii)not more than 68 percent of such amounts for Successful, Safe, and Healthy Students State Grants under section 4404; and(B)for any fiscal year for which the amount remaining available after funds are reserved under paragraph (1) is less than $30,000,000, all of such remainder for the State conditions for learning measurement systems grants described in subparagraph (A)(i); and(3)for the fourth year and each subsequent year for which funding is made available to carry out this part, not less than 98 percent of such amounts for Successful, Safe, and Healthy Students State Grants under section 4404.4404.Successful, safe, and healthy students State grants(a)PurposeThe purpose of this section is to provide funding to eligible States to implement comprehensive programs that—(1)address conditions for learning in schools in the State; and(2)are based on—(A)scientifically valid research; and(B)an analysis of need that considers, at a minimum, the indicators in the State's conditions for learning measurement system described in subsection (h).(b)State grants(1)In generalFrom amounts allocated under section 4403 for Successful, Safe, and Healthy Students State Grants, the Secretary shall award grants to eligible States to carry out the purpose of this section.(2)Awards to States(A)Formula grantsExcept as provided in subparagraph (B), if the total amount allocated under section 4403 for Successful, Safe, and Healthy Students State Grants for a fiscal year is $500,000,000 or greater, the Secretary shall allot to each State that meets the eligibility requirements of subsection (c) with an approved application an amount that bears the same relationship to such total amount as the amount received under part A of title I by such eligible State for the preceding fiscal year bears to the amount received under such part for the preceding fiscal year by all eligible States.(B)Minimum State allotment(i)In generalNo State receiving an allotment under subparagraph (A) may receive less than one-half of 1 percent of the total amount allotted under such subparagraph.(ii)Puerto RicoThe amount allotted under subparagraph (A) to the Commonwealth of Puerto Rico for a fiscal year may not exceed one-half of 1 percent of the total amount allotted under such subparagraph for such fiscal year.(C)Competitive grants(i)In generalIf the total amount allocated under section 4403 for Successful, Safe, and Healthy Students State Grants for a fiscal year is less than $500,000,000, the Secretary shall award grants under this section to States that meet the eligibility requirements of subsection (c) on a competitive basis.(ii)Sufficient size and scopeIn awarding grants on a competitive basis pursuant to clause (i), the Secretary shall ensure that grant awards are of sufficient size and scope to carry out required and approved activities under this section.(c)EligibilityTo be eligible to receive a grant under this section, a State shall demonstrate to the Secretary that the State has—(1)established a statewide physical education requirement that is consistent with widely recognized standards; and(2)required all local educational agencies in the State to—(A)establish policies that prevent and prohibit harassment in schools; and(B)provide—(i)annual notice to parents, students, and educational professionals describing the full range of prohibited conduct contained in such local educational agency's discipline policies; and(ii)grievance procedures for students or parents to register complaints regarding the prohibited conduct contained in such local educational agency's discipline policies, including—(I)the name of the local educational agency official who is designated as responsible for receiving such complaints; and(II)timelines that the local educational agency will follow in the resolution of such complaints.(d)Applications(1)In generalA State that desires to receive a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require.(2)Content of applicationAt a minimum, the application shall include—(A)documentation of the State’s eligibility to receive a grant under this section, as described in subsection (c);(B)an assurance that the policies used to prohibit harassment in schools that are required under subsection (c)(2)(A) emphasize alternatives to school suspension that minimize students’ removal from grade-level instruction, promote mental health, and only allow out-of-school punishments in severe or persistent cases;(C)a plan for improving conditions for learning in schools in the State in a manner consistent with the requirements of this part that may be a part of a broader statewide child and youth plan, if such a plan exists and is consistent with the requirements of this part;(D)a needs analysis of the conditions for learning in schools in the State, which—(i)shall include a description of, and data measuring, the State's conditions for learning; and(ii)may be a part of a broader statewide child and youth needs analysis, if such an analysis exists and is consistent with the requirements of this part;(E)a description of how the activities the State proposes to implement with grant funds are responsive to the results of the needs analysis described in subparagraph (D); and(F)a description of how the State will—(i)develop, adopt, adapt, or improve and implement the State’s conditions for learning measurement system and how the State will ensure that all local educational agencies and schools in the State participate in such system;(ii)ensure the quality and validity of the State’s conditions for learning data collection, including the State’s plan for survey administration as required under subsection (h)(2)(A) and for ensuring the reliability and validity of survey instruments;(iii)coordinate the proposed activities with other Federal and State programs, including programs funded under this part, which may include programs to expand learning time and for before- and after-school programming in order to provide sufficient time to carry out activities described in this part;(iv)assist local educational agencies to align activities with funds the agencies receive under the program with other funding sources in order to support a coherent and nonduplicative program;(v)solicit and approve subgrant applications, including how the State will—(I)allocate funds for statewide activities and subgrants for each year of the grant, consistent with allocation requirements under subsection (i)(2); and(II)consider the results of the needs analysis described in subparagraph (D) in the State’s distribution of subgrants;(vi)address the needs of diverse geographic areas in the State, including rural and urban communities;(vii)provide assistance to local educational agencies and schools in their efforts to prevent and appropriately respond to incidents of harassment, including building the capacity of such agencies and schools to educate family and community members regarding the agencies’ and schools’ respective roles in preventing and responding to such incidents;(viii)provide assistance to local educational agencies and schools in their efforts to implement positive, preventative approaches to school discipline, such as schoolwide positive behavior supports and interventions and restorative justice, that improve student engagement while minimizing students’ removal from instruction and reducing the frequency of discipline infractions and disciplinary disparities among the subgroups of students described in section 1116(b)(2)(B);(ix)provide assistance to local educational agencies and schools in their efforts to increase the provision of physical activity and physical education opportunities during the school day and implement programs to promote physical activity, education, and fitness, and nutrition; and(x)provide assistance to local educational agencies and schools in their efforts to improve access to State-licensed or State-certified school counselors, school psychologists, and school social workers or other State-licensed or State-certified mental health professional qualified under State law to provide mental health services to students in schools.(3)Review processThe Secretary shall establish a peer review process to review applications submitted under this subsection.(e)Duration(1)In generalA State that receives a grant under this section may receive funding for not more than 5 years in accordance with this subsection.(2)Initial periodThe Secretary shall award grants under this section for an initial period of not more than 3 years.(3)Grant extensionThe Secretary may extend a grant awarded to a State under this section for not more than an additional 2 years if the State shows sufficient improvement, as determined by the Secretary, against baseline data for the performance metrics established under subsection (j).(f)Reservation and use of fundsA State that receives a grant under this section shall—(1)reserve not more than 10 percent of the grant funds for administration of the program, technical assistance, and the development, improvement, and implementation of the State’s conditions for learning measurement system, as described in subsection (h); and(2)use the remainder of grant funds after making the reservation under paragraph (1) to award subgrants, on a competitive basis, to eligible local applicants.(g)Required State activitiesA State that receives a grant under this section shall—(1)not later than 1 year after receipt of the grant, develop, adapt, improve, or adopt and implement the statewide conditions for learning measurement system described in subsection (h) (unless the State can demonstrate, to the satisfaction of the Secretary, that an appropriate system has already been implemented) that annually measures the State’s progress in the conditions for learning for every public school in the State;(2)collect information in each year of the grant on the conditions for learning at the school-building level through comprehensive needs assessments of student, school staff, and family perceptions, experiences, and behaviors;(3)collect annual incident data at the school-building level that are accurate and complete;(4)publicly report, at the local educational agency and school level, the data collected in the State’s conditions for learning measurement system, described in subsection (h), each year in a timely and highly accessible manner, and in a manner that does not reveal personally identifiable information;(5)use, on a continuous basis, the results of the data collected in the State's conditions for learning measurement system to—(A)identify and address conditions for learning statewide;(B)help subgrantees identify and address school and student needs; and(C)provide individualized assistance to low-performing schools identified under section 1116 and schools with significant conditions for learning weaknesses;(6)encourage local educational agencies to—(A)integrate physical activity, education, and fitness into a range of subjects throughout the school day and locations within schools;(B)encourage consultation with a variety of stakeholders, including families, students, school officials, and other organizations with wellness and physical activity, education, and fitness expertise; and(C)regularly monitor schools’ efforts in improving wellness and physical activity, education, and fitness understanding and habits among students;(7)encourage local educational agencies to—(A)integrate healthy eating and nutrition education into various times of the school day and locations within schools to encourage consultation with a variety of stakeholders, including families, students, school officials, and other organizations with nutrition education expertise; and(B)regularly monitor schools’ efforts in improving nutrition understanding and healthy eating among students;(8)encourage local educational agencies to implement programs that expand student access to State-licensed or State-certified school counselors, school psychologists, and school social workers or other State-licensed or State-certified mental health professional that are qualified under State law to provide mental health services to students in schools;(9)award subgrants, consistent with subsection (i), to eligible local applicants; and(10)monitor subgrants and provide technical assistance to subgrantees on the implementation of grant activities.(h)Conditions for learning measurement system(1)In generalEach State that receives a grant under this part shall establish a State reporting and information system that measures conditions for learning in the State and is part of the State’s system for reporting the data required under section 1111 and part of any State longitudinal data system that links statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems.(2)System activitiesThe State reporting and information system described in paragraph (1) shall—(A)contain, at a minimum, data from valid and reliable surveys of students and staff and the indicators in subparagraph (B) that allow staff at the State, local educational agencies, and schools to examine and improve school-level conditions for learning;(B)collect school-level data on—(i)physical education indicators, as applicable;(ii)individual student attendance and truancy;(iii)in-school suspensions, out-of-school suspensions, expulsions, referrals to law enforcement, school-based arrests, and disciplinary transfers (including placements in alternative schools) by student;(iv)the frequency, seriousness, and incidence of violence and drug-related offenses resulting in disciplinary action in elementary schools and secondary schools in the State;(v)the incidence and prevalence, age of onset, perception of and actual health risk, and perception of social disapproval of drug use and violence, including harassment, by youth and school personnel in schools and communities;(vi)school health indicators, including acute and chronic physical, mental, and emotional health care needs; and(vii)student access to State-licensed or State-certified school counselors, school psychologists, and school social workers or other State-licensed or State-certified mental health professional qualified under State law to provide such services to students in schools, including staff-to-student ratios;(C)collect and report data, including, at a minimum, the data described in clauses (ii), (iii), and (v) of subparagraph (B), in the aggregate and disaggregated by the categories of race, ethnicity, gender, disability status, migrant status, English proficiency, and status as economically disadvantaged, and cross-tabulated across all of such categories by gender and by disability;(D)protect student privacy, consistent with applicable data privacy laws and regulations, including section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974); and(E)to the extent practicable, utilize a web-based reporting system.(3)Compiling statisticsIn compiling the statistics required to measure conditions for learning in the State—(A)the offenses described in paragraph (2)(B)(iv) shall be defined pursuant to the State’s criminal code, and aligned to the extent practicable, with the Federal Bureau of Investigation’s Uniform Crime Reports categories, but shall not identify victims of crimes or persons accused of crimes; and the collected data shall include incident reports by school officials, anonymous student surveys, and anonymous teacher surveys;(B)the performance metrics that are established under subsection (j) shall be collected and the performance on such metrics shall be defined and reported uniformly statewide;(C)the State shall collect, analyze, and use the data under subparagraph (2)(B) at least annually; and(D)grant recipients and subgrant recipients shall use the data for planning and continuous improvement of activities implemented under this part, and may collect data for indicators that are locally defined, and that are not reported to the State, to meet local needs (so long as such indicators are aligned with the conditions for learning).(i)Subgrants(1)In general(A)Awarding of subgrantsA State that receives a grant under this section shall award subgrants, on a competitive basis, to eligible local applicants—(i)based on need as identified by—(I)the State's conditions for learning measurement system described in subsection (h); or(II)in the case of a State for which the learning measurement system described in subsection (h) is not yet implemented, other data determined appropriate by the State;(ii)that are of sufficient size and scope to enable the eligible local applicants to carry out approved activities; and(iii)to implement programs that—(I)are comprehensive in nature;(II)are based on scientifically valid research;(III)are consistent with achieving the conditions for learning for the State; and(IV)address 1 or more of the uses described in clauses (i) through (iii) of paragraph (2)(A).(B)AssistanceA State that receives a grant under this section shall provide assistance to subgrant applicants and recipients in the selection of scientifically valid programs and interventions.(C)Partnerships allowedAn eligible local applicant may apply for a subgrant under this subsection in partnership with 1 or more community-based organizations.(2)Allocation(A)In generalIn awarding subgrants under this section, each State shall ensure that, for the aggregate of all subgrants awarded by the State—(i)not less than 20 percent of subgrant funds are used to carry out drug and violence prevention;(ii)not less than 20 percent of subgrant funds are used to carry out programs to promote mental health; and(iii)not less than 20 percent of subgrant funds are used to carry out programs to promote physical activity, education, and fitness, and nutrition.(B)Rule of constructionNothing in this paragraph shall be construed to require States, in making subgrants to eligible local applicants, to require the eligible local applicants to use 20 percent of subgrant funds for each of the uses described in clauses (i) through (iii) of subparagraph (A).(3)ApplicationsAn eligible local applicant that desires to receive a subgrant under this subsection shall submit to the State an application at such time, in such manner, and containing such information as the State may require.(4)PriorityIn awarding subgrants under this subsection, a State shall give priority to applications that—(A)demonstrate the greatest need, according to the results of the State’s conditions for learning surveys described in subsection (h)(2); and(B)propose to serve schools with the highest concentrations of poverty, based on the percentage of students receiving or are eligible to receive a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).(5)Activities of subgrant recipientsEach recipient of a subgrant under this subsection shall, for the duration of the subgrant—(A)carry out activities—(i)the need for which has been identified—(I)at a minimum, through the State's conditions for learning measurement system described in subsection (h); or(II)in the case of a State that has not yet implemented the learning measurement system described in subsection (h), through the State's needs analysis described in subsection (d)(2)(D);(ii)that are part of a comprehensive strategy or framework to address such need; and(iii)that include 1 or more of the following—(I)drug and violence prevention;(II)programs to promote mental health; or(III)programs to promote physical activity, education, and fitness, and nutrition;(B)ensure that each framework, intervention, or program selected be based on scientifically valid research and be used for the purpose for which such framework, intervention, or program was found to be effective;(C)use school-level data from the State's conditions for learning measurement system described in subsection (h), to inform the implementation and continuous improvement of activities carried out under this part;(D)use data from the statewide conditions for learning measurement system to identify challenges outside of school or off school grounds (including the need for safe passages for students to and from school), and collaborate with 1 or more community-based organization to address such challenges;(E)collect, and report to the State educational agency, data for schools served by the subgrant recipient, in a manner consistent with the State’s conditions for learning measurement system described in subsection (h);(F)establish policies to expand access to quality physical activity opportunities, including local school wellness policies;(G)if the local educational agency to be served through the grant does not have an active school wellness council consistent with the requirements of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), establish such a school wellness council, which may be part of an existing school council that has the capacity and willingness to address school wellness;(H)engage family members and community-based organizations in the development of conditions for learning surveys, and in the planning, implementation, and review of the subgrant recipient’s efforts under this part;(I)consider and accommodate the unique needs of students with disabilities and English learners in implementing activities; and(J)establish policies to expand access to quality counseling and mental health programs and services.(j)Accountability(1)Establishment of performance metricsThe Secretary, acting through the Director of the Institute of Education Sciences, shall establish program performance metrics to measure the effectiveness of the activities carried out under this part.(2)Annual reportEach State that receives a grant under this part shall prepare and submit an annual report to the Secretary, which shall include information relevant to the conditions for learning, including progress toward meeting outcomes for the metrics established under paragraph (1).(k)EvaluationFrom the amount reserved in accordance with section 9601, the Secretary, acting through the Director of the Institute of Education Sciences, shall conduct an evaluation of the impact of the practices funded or disseminated under this section.4405.Technical assistanceFrom the amount allocated under section 4403(3), the Secretary shall provide technical assistance to applicants, recipients, and subgrant recipients of the programs funded under this part.4406.Federal and State nondiscrimination lawsNothing in this part shall be construed to invalidate or limit nondiscrimination principles or rights, remedies, procedures, or legal standards available to victims of discrimination under any other Federal law or law of a State or political subdivision of a State, including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 or 505 of the Rehabilitation Act of 1973 (29 U.S.C. 794 and 794a), or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The obligations imposed by this part are in addition to those imposed by title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).4407.Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2014 and each of the 4 succeeding fiscal years..3.Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 4304 the following:Part D—Successful, safe, and healthy studentsSec. 4401. Purpose.Sec. 4402. Definitions.Sec. 4403. Allocation of funds.Sec. 4404. Successful, safe, and healthy students State grants.Sec. 4405. Technical assistance.Sec. 4406. Federal and State nondiscrimination laws.Sec. 4407. Authorization of appropriations..